Proceeding pursuant to CPLR article 78 to review a determination of the Public Employment Relations Board, dated May 2, 1980 and made after a hearing, which (1) found that petitioner had engaged in a strike in violation of section 210 of the Civil Service Law, that petitioner was not relieved of its responsibility for the strike by reason of the employer’s conduct, and that the strike adversely affected the welfare of the community and (2) ordered the respondent Board of Education, Yonkers City School District, to cease deducting dues or agency shop fee payments on behalf of the petitioner for a period of nine months. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The penalty imposed (nine months’ suspension of dues and agency shop checkoff privileges) after a 15-day strike was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). We have examined petitioner’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.